ON PETITION FOR WRIT OF MANDAMUS
DYK, Circuit Judge.
ORDER
Samuel M. James petitions for writs of mandamus to direct the Court of Appeals for Veterans Claims (1) to accept documents James presented in his counter-designation of record and to reject the Secretary of the Veterans Affairs’ request for exclusion of documents designated by James and, (2) to order 'a refund of $861 plus interest from January 1977.
James argues that the Secretary’s submission to the Veterans Court in opposition to his counter-designation should be rejected because it was untimely, because it contained “an outright misrepresentation,” and because the Secretary failed to contact him as required by the court’s rules. James additionally asserts that in 1977 the VA improperly deducted $1722 in disability compensation as recoupment for the amount of money he: received in disability severance pay. He argues that the VA should have deducted only one half of his severance pay, and that he therefore is owed a refund of $861, plus interest from 1977. James’s appeal remains pending before the Veterans Court.
The traditional use of the writ of mandamus in aid of appellate jurisdiction, see 28 U.S.C. § 1651(a), “has been to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26, 63 S.Ct. 938, 87 L.Ed. 1185 (1943). A party who seeks a writ bears the burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, *881309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). “Where a matter is committed to discretion, it cannot be said that a litigant’s right to a particular result is ‘clear and indisputable.’” Id. at 36, 101 S.Ct. 188.
After review of the petitions and the accompanying documents, we conclude that James has failed to demonstrate that he is entitled to the extraordinary remedy of mandamus.
Accordingly,
IT IS ORDERED THAT:
(1) The petitions for writ of mandamus are denied.
(2) Each party shall bear its own costs.